          Case 4:16-cv-05047-RMP                   ECF No. 116              filed 03/19/21       PageID.1120 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT                                                      FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                                  for thH_
                                                     Eastern District of Washington                            Mar 19, 2021
        THOMAS WILLIAM SINCLAIR RICHEY,                                                                             SEAN F. MCAVOY, CLERK


                                                                        )
                                 Plaintiff                              )
                                    v.                                  )        Civil Action No. 4:16-CV-5047-RMP
                                                                        )
        J. AIYEKU, L. YOUNG, and K. WALKER,
                                                                        )

                            Defendants

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                               recover from the
defendant (name)                                                                                                        the amount of
                                                                            dollars ($                     ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of                   % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 99, is GRANTED IN PART with respect to Defendants Aiyeku, Young, and
u
              Walker’s liability for Plaintiff’s right to petition claim, and denied as to remaining part. Judgment is entered in favor of Defendants
              Aiyeku, Young, and Walker with respect to Plaintiff’s First Amendment retaliation claim under section 1983, and on Plaintiff’s claims for
              punitive and compensatory damages. Judgment is entered in favor of Plaintiff and against Defendants Aiyeku, Young, and Walker on
              Plaintiff’s right to petition claim. Plaintiff is awarded nominal damages in the amount of one dollar ($1.00).

This action was (check one):
u tried by a jury with Judge                                                                                presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                               without a jury and the above decision
was reached.

✔
u decided by Judge              Rosanna Malouf Peterson                                              on a motion for summary judgment.




Date: 3/19/2021                                                                CLERK OF COURT

                                                                                SEAN F. McAVOY

                                                                                s/ Sara Gore
                                                                                                %\ Deputy Clerk

                                                                                Sara Gore
